DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical cam must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, U.S. Patent 10,845,116 in view of Lin, DE Patent 9,107,000.
Hunter teaches a main frame (20) mounted to a main body of an object having a door, a door frame (90) mounted to the door, a body frame (22) rotatably connected to a first side of the main frame, an inner link (24) and an outer link (28) connecting the door frame to the body frame such that the door frame and the body frame are rotated relative to each other and a plate spring link (30) rotatably connected.
Hunter does not teach a locking piece rotatably mounted between the side walls of the inner link, an elastic member, a first side of which is provided in the inner link and a second side of which is rotatably combined with a first side of the locking piece or a hook, a first side of which is fixed in the body frame.
Lin teaches a hinge with a multi axis/link structure similar to Hunter with a locking piece (431) rotatably mounted within the side walls of a link (4), an elastic member (43) a first side of which is provided on the link and a second side rotatably combined with a first side of the locking piece and a hook (8) with a first side which is fixed in the body frame and a second side which is configured to be held in a second side of the locking piece.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the structures disclosed by Lin within the inner link of Hunter (as [Claim 1].  
**Examiner's Note: Examiner notes that the above claim contains the claim language “to provide a…motion of the door” and “configured to be held…closing of the door”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hunter-Lin, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
	Regarding Claim 5, Lin teaches a cylindrical cam (84) on a rotating shaft (81) of the main frame and body frame and a bumper protrusion (83).  

Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677